Title: From George Washington to William Pearce, 18 January 1795
From: Washington, George
To: Pearce, William


        
          Mr Pearce
          Philadelphia Jany 18⟨th⟩ 1795.
        
        Not having received the usual letter and reports, which always arrive by Saturdays Mail, I have less to communicate in this letter.
        I forgot in my last letters to remind you of filling the Ice house, whenever you were furnished with the means. The necessity of doing it, has not, I hope escaped you. One caution I wished to have given you in time, before this work was in hand; and that was, to be very attentive to the floor. By means of the dampness, the wood decays very fast; if then the joists should be rotten, & give way when Ice, & perhaps people were upon the floor, they, and all who are below pounding the Ice, might be killed, or cripled.
        Now that the honey locust seed is collected, I find there will be near, or quite two bushels of clean seed. Ground sufficient to receive these well inclosed must be prepared for the reception of it—as this and clover seed will be sent by the first vessel after the navigation is free.
        
        Speaking of clover seed, I hope advantage has been taken of the present Snow, or will be of the next, to sow No. 4 at Dogue Run with this article. A light Snow in Jany or February, is considered as advantagious for this purpose; as the seed is sufficiently buried by the Snow dissolving; and can besides, be sown with greater regularity & certainty on the Snow than when the ground is uncovered.
        How deep is the present snow with you? and what is the greatest depth of any you have had? to have the ground covered this freezing weather, is desirable.
        There is a grass, or rather a substitute, which was sown opposite to Stuart’s house at River farm, called chicorium or chicory, which from Mr Whiting’s dislike to it, was neglected. If any of it remains, I desire you will save all the Seed you can from it the coming season. There is, or was some of it also in the little garden by the Salt house. I have lately had a character of it from some English G⟨ardene⟩rs who are well acquainted with it, which has convinced me that to cut & feed it green, in the manner of Lucern or clover, that it is a valuable thing for soiling either horses or cattle, especially the former.
        At the proper Season, let all the cross ditches on which the partition fences in the Mill Swamp are, be set with willow, for the purpose of supplying the places of the present rail fences. Yellow willow I would prefer, but any kind will do, even that wch grows in the swamps. And I shall rely upon you for keeping all these hedges, in their infant state, clean. It is as necessary to do this, & ought to be as much the duty of the Overseer at whatever farm they are planted, to attend to it, as to their Corn. To procure the seeds of plants and cuttings for these purposes, have cost me a good deal of labour, & indeed no small sum of money; but it has been my misfortune, hitherto, to derive little, or no advantage from it; owing to the intolerable neglect of giving no attention to either after putting them onto the ground; by wch they get choked, & strangled by the weeds; & consequently all the labor & expence which had been previously incurred is lost, and what is of infinite more importance, & for which there is no remedy—the delay in raising hedges is put of[f] from year to year—my timber consuming in the mean while—until I shall have little left for the most necessary purposes. In nothing have I discovered half so much anxiety as to reclaim meadow lands, &

to substitute live in place of dead fences; and yet in nothing under your predecessors, have I met with greater disappointment & vexation on my part, from the inattention given to thes[e] things, on theirs. Merely to comply with an order, seed has been put into the ground or cuttings set out, & there the matter has ended: but in future, when any thing of this sort is done, I hope you will make it (as I have mentioned before) as much the duty of the Overseer to attend to these as to his Corn field. I wish you well—and am Your friend
        
          Go: Washington
        
      